DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/06/2022 has been entered. Claims 1, 21 have been amended. Claims 2-4, 8, 10, 16, 22, 24-27 and 30-31 have been cancelled. Claims 1, 5-7, 9, 11-15, 17-21, 23, 28-29 and 32-33 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 03/15/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9, 11, 17, 23, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rebold (US 3,507,031 – of record), in view of Ajoviita et al. (US 2017/0368889 A1), in view of Shostak (US 2005/0192727 A1 – of record), in view of Eromaki (US 5,800,649 – of record).
Regarding claims 1, 17, 23, 31-33, Rebold discloses a device and its use in inserting a stud – (construed as an insert) into a recess of a tire – (corresponds to a method for inserting an insert to a tread of a tire). The method of use includes: Positively orienting a stud 67 pursuant to insertion thereof into a recess 73 in an automotive tire casing 75, see FIGS. 6-10 – (corresponds to arranging the insert and the tire comprising tread blocks forming the tread of the tire). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The stud is configured to have extend longitudinally having a bottom portion generally at 69 and top portion generally at 71. And taking a portion of the area 71 as a first cross section at a first longitudinal position and a portion of the area 67 close to the bottom of the stud as a second first cross section at a second longitudinal position; then the stud is configured such that area 71 is located closer to the top of the stud than the area 67 and where the area 67 has a cross section which is greater than the cross section area of area 71 – (corresponds to the insert extends in a longitudinal direction from a bottom of the insert to the top of the insert and has a first cross section at a first longitudinal position from the bottom and a second cross section at a second longitudinal position from the bottom).
The tread casing 75 is provided with a recess 73 – (corresponds to a tread block has been provided with a blind hole). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

And as depicted above, the stud is arranged such that: the area 71/first cross section and at least a portion of the area 67/ second cross section is held by a sleeve assembly in the longitudinal direction of the stud – (corresponds to arranging at least a part of the insert into a sleeve that is configured to receive at least a part of the insert that has the first cross section and support at least a part of the insert that has the second cross section in the longitudinal direction and/or a transversal direction that is perpendicular to the longitudinal direction).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The method use includes inserting the stud into the recess so that the bottom of the stud is inserted deeper in the recess than the top of the stud – (corresponds to inserting the insert into the blind hole so that the bottom of the insert is inserted deeper in the blind hole than the top of the insert)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The stud has a flange 69 which forms a maximum cross section of the stud and is disposed at the bottom thereof – (corresponds to the insert comprises a flange residing on a plane on which a cross-section of the insert is at a maximum, the flange being located at the bottom of the insert). The sleeve assembly is configured to be hold the stud portions 71, 67 being substantially the same shape thereof – (construed as a part of the sleeve is geometrically congruent with a part of the insert that is left in between the first longitudinal position and the second longitudinal position). And the sleeve assembly members 91, 89, 93 are configured to support the flange with their interior sides – (construed as walls) as the stud is being inserted into the recess – (corresponds to the sleeve is configured to support at least the flange when the insert is inserted into the blind hole so that the sleeve comprises a wall and the wall is configured to contact the flange when the insert is inserted into the blind hole, wherein the flange is prevented from deforming when the insert is being inserted into the blind hole).
The sleeve assembly is further configured such that the stud is implanted into the recess by action of a piston rod 43 and where the sleeve assembly members 89, 91, 93 are removed from the recess after implantation of the stud, see FIGS. 8-9 – (corresponds to the sleeve is an integral part of a punch that is used to insert the insert into the blind hole whereby the method comprises removing the sleeve from the blind hole after inserting the insert to the blind hole with the sleeve; wherein the insert is expelled from the sleeve using a rod).
Rebold does not explicitly disclose the recess has a first cross-section at a first depth and a second cross-section at a second depth, wherein an area of the second cross-section of the blind hole is larger than an area of the first cross-section of the blind hole and the second depth is greater than the first depth, where the insert is configured to measure an environmental parameter, or where the tire casing is a vulcanized tire to include machining a blind hole into the tread block of the vulcanized tire. 
Ajoviita discloses a method for installing a stud in a tire. And in giving a state of the art as background recites: Typically, a stud is installed in a tire after vulcanization of the tire. The installation tool may, for example, open out a stud hole for receiving the stud – (construed as machining a blind hole into a tread block of the vulcanized tire), and insert the stud in the stud hole. Repeating this routine for each stud hole, the whole tire can be provided with studs, see [0003].
Eromaki discloses a method for making a vehicle tire to include anti-skid stud holes – (construed as blind holes). The anti-skid holes 5 are configured such that:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The anti-skid holes are formed by a surface pattern mold 10 in a preexisting tread block – (construed as machining the blind hole in a tread block of the tire, which tire is prefabricated) having a stud holes 5 with diameter A5 – (construed as a first cross section at a first depth) which makes a void in the tread block, a bottom cavity 17 with diameter A4 – (construed as a second cross section at a second depth), whereby the cavity 17 diameter A4 is larger than stud hole 5 diameter A5 and is disposed at a greater depth – (corresponds to the blind hole has a first cross-section at a first depth and a second cross-section at a second depth, wherein an area of the second cross-section of the blind hole is larger than an area of the first cross-section of the blind hole and the second depth is greater than the first depth). Eromaki further discloses that forming such an anti-skid hole has a provides an advantage of allowing the tread pattern and the stud holes of the invention to be formed in the vehicle tire to be elastically fitted with studs with the same process steps as conventional tread patterns and stud holes, see Col 2 lines 55-68.
Shostak discloses sensor assemblies capable of obtaining and providing a measurement of a physical quantity, e.g., measurement of temperature and/or pressure of a vehicular tire, see abstract. The sensor assemblies are further configured to measure the temperature and humidity at numerous places outside of a vehicle, where humidity measurements can be an indication of potential road icing problems. Such information can be used to provide early warning to a driver of potentially dangerous conditions, see [0915].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire and recesses of Rebold to be formed in a vulcanized tire as taught by Ajoviita, and for the recesses to be shaped in the claimed manner as taught by Eromaki and for the studs to have sensors for measuring environmental parameters as taught by Shostak to provide the aforementioned benefits.  
Regarding claims 5-7, 9, 11, 32-33, modified Rebold further discloses the method insertion step includes having at least a portion of the stud 67 is inserted into the sleeve assembly portion 59 which extends in the longitudinal direction at least at a top portion of the stud (generally 71); and having the sleeve assembly portion 59 extend in the longitudinal direction of the stud beyond the top portion of the stud (generally 71); and 

[AltContent: textbox (Sleeve does not laterally surround a part of the stud that has the second cross section)]

[AltContent: textbox (First aperture with third cross sectional area that is smaller than the second cross sectional area)][AltContent: textbox (Sleeve laterally surrounds a part of the stud )][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Where the stud area generally towards the end of 67 construed as a second cross section having a second cross sectional area; and the sleeve assembly portion 59 limits an opening – (construed as a first aperture) for receiving the stud, the first aperture having a third cross section with a third cross sectional area; and the third cross sectional area is smaller than the second cross sectional area, the method comprising arranging a part of the insert into the sleeve so that the sleeve does not laterally surround a part of the insert that has the second cross section.
And while modified Rebold does not explicitly disclose the sleeve assembly has a wall thickness of at least 0.3 mm or wherein the third cross sectional area is equal to or larger than the second cross sectional area; the claimed wall thickness third cross sectional area size is considered to be a mere change in size/shape of the sleeve assembly structure of the prior art and does not patentably distinguish over that of modified Rebold.
Claims 12-15, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rebold (US 3,507,031 – of record), in view of Ajoviita et al. (US 2017/0368889 A1), in view of Shostak (US 2005/0192727 A1 – of record), in view of Eromaki (US 5,800,649 – of record), as applied to claim 1 above, and further in view of Breen (US 3,504,414 – of record).
Regarding claims 12-15, 29, modified Rebold does not explicitly disclose the sleeve assembly is configured to delimit the claimed aperture shapes, nor the use of suction pulling forces.
Breen discloses a tool for inserting tire studs, see title. The tool is configured to have a rod like member 22 having a socket end 26 – (construed as a first aperture) for holding the stud. The tool is further configured to have a passage 44 – (construed as a second aperture) which extends from the socket end through the tool opposing end to thereby allow for passage for a suction force to hold the stud in place during insertion steps, see Col 3 lines 32-43. Additionally, Breen discloses it is known to use a lubricant during insertion of the stud into the tire, see Col 3 lines 62-69.
To provide the sleeve assembly of modified Rebold with a passage configured to extend from a suction providing source to the stud holding cavity formed by the sleeve assembly would have been obvious to one of ordinary skill in the art, in view of the teachings of Breen, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (having a bored through holding means) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the lubricated suction enabled stud holding means used in Breen would allow the stud holding portion of modified Rebold to more firmly fix the stud, thereby reducing the occurrence of misaligned stud placement. It being further noted: the position where the passage meets the cavity of the socket is considered a second aperture; and forming the passage such that it tapers towards the second aperture, reduces the cross-sectional area of the passage which predictably increases the suction force at junction of the tapered portion of the passage. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rebold (US 3,507,031 – of record), in view of Ajoviita et al. (US 2017/0368889 A1), in view of Shostak (US 2005/0192727 A1 – of record), in view of Eromaki (US 5,800,649 – of record), as applied to claim 1 above, and further in view of Constantakis (US 2,865,054 – of record).
Regarding claims 18, 19, While modified Rebold discloses spreading the installation hole by components of the sleeve assembly, see figure in the rejection of claim 1; it does not explicitly disclose the physical properties of the tread surface, prompting one to look to the prior art for exemplary configurations.
Constantakis discloses a tire having hard elements placed therein. Whereby, the tread is formed of an impressionable material having a Shore hardness of between 57 – 62 at ambient temperature. Constantakis discloses this provides an advantage such that when the hard elements are forced into the impressionable material they will project from the surface of the tread and thereby be immediately effective to increase the traction thereof, see Col 1 lines 33-45.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tread surface of modified Rebold be formed of material having a Shore hardness between 57-67 at ambient temperature as taught by Constantakis to provide the tread with a material suitable for applying studs therein which are immediately available for use.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rebold (US 3,507,031 – of record), in view of Ajoviita et al. (US 2017/0368889 A1), in view of Shostak (US 2005/0192727 A1 – of record), in view of Eromaki (US 5,800,649 – of record), as applied to claim 1 above, and further in view of Engel et al. (US 2014/0166168 A1 – of record).
Regarding claims 20-21, while modified Rebold discloses a method of attaching studs to tread surfaces; it does not explicitly disclose any characteristics of the studs, prompting one to look to prior art for exemplary configurations thereof.
Engel discloses a wear sensing system for components or equipment exposed to mechanical abrasion and, more specifically, to wear sensing systems used in a tire application being suitable use in a tread block, see [0001] and FIG-2. The system is provided in the form of a stud 26, uses capacitance, inductance elements – (construed as a primary capacitive component and a primary inductive component) in its wear detection scheme, and uses a transmitter of relying the status of tread wear to an end user, see [0007], [0026], [0029]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stud of modified Rebold have elements comprising capacitive/inductive elements and be configured to measure tire wear as taught by Engel to provide a stud with a tread wear sensing abilities as taught by Engel.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rebold (US 3,507,031 – of record), in view of Ajoviita et al. (US 2017/0368889 A1), in view of Shostak (US 2005/0192727 A1 – of record), in view of Eromaki (US 5,800,649 – of record), as applied to claim 1 above, and further in view of Ajoviita et al. (FI 127370 B – of record).
Regarding claim 28, while modified Rebold discloses a method of attaching studs to tread surfaces; it does not explicitly disclose the stud pin is configured to improve friction, the stud pin is formed of a hard metal pin, nor applying adhesive at least in between a bottom of the insert and a bottom of the blind hole.
Ajoviita discloses a method of installing a non-slip pin – (corresponds to the stud pin) into a tire tread, the non-slip pin having an end portion 111 – (corresponds to the tip portion 10c) that is configured to improve friction with the road surface and comprises a carbide head 111 – (construed as a hard metal pin), see [0017]; and that it is generally known to use an adhesive to attach the non-slip studs to the stud recess formed in the ring, where such an adhesive 130 is placed in the bottom of the installation hole, see [0005] and Fig. 2.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stud and recess portions of modified Rebold be configured for application of an adhesive between a bottom of the stud and a bottom of the recess as further disclosed by Ajoviita as such bonding techniques very well-known in the art as disclosed by Ajoviita being suitable for attaching metal studs to tire rubber.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5-7, 9, 11-15, 17-21, 23, 28-29, 31-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749